Citation Nr: 0529500	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUES

1.  Entitlement to an increased rating for residuals of 
gunshot wound to the left anterior chest involving pectoral 
muscles, scar, and limitation of motion and pain to the left 
pectoral region, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for residuals of 
gunshot wound to the right anterior chest area affecting 
right shoulder, currently rated 20 percent disabling.

3.  Entitlement to service connection for a heart disorder, 
either direct, secondary or by way of aggravation by service-
connected PTSD.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to a separate compensable evaluation for a 
service-connected left shoulder gunshot wound, entitlement to 
a separate compensable evaluation for a service-connected 
right shoulder gunshot wound and entitlement to service 
connection for heart disease secondary to post-traumatic 
stress disorder.

In September 2000, the issues of entitlement to an increased 
evaluation for residuals of a gunshot wound, left anterior 
chest (evaluated as 30 percent disabling) and right anterior 
chest (evaluated as 20 percent disabling), were before the 
Board.  The Board continued each evaluation.  

In April 2001, the United States Court of Appeals for 
Veterans Claims (Court) vacated the September 2000 Board 
decision and remanded it for compliance with the Veterans 
Claims Assistance Act of 2000.

Following compliance with the Court's remand, this claim was 
returned to the Board.  In a decision dated June 2002, the 
Board found that entitlement to an increased evaluation for 
residuals of a gunshot wound, left anterior chest, evaluated 
as 30 percent disabling, was denied.  Entitlement to an 
evaluation in excess of 20 percent for residuals of a gunshot 
wound, right anterior chest, was denied.

In June 2002, the veteran claimed entitlement to separate 
evaluations for his gunshot wound, affecting the left and 
right shoulders.





FINDINGS OF FACT

1.  The veteran is service-connected for residuals of a 
gunshot wound to the left and right anterior chest; both the 
left and right sides are rated under Diagnostic Code 5302, 
which is applicable to extrinsic muscles of the shoulder 
girdle.

2.  The VA Medical Center (VAMC) scheduled an examination to 
evaluate all the residuals of the veteran's left and right 
shoulders to determine if a separate evaluation could be 
assigned for the veteran's gunshot wound.

3.  The veteran, without good cause, did not attend the VA 
examination scheduled for him regarding his claims for 
increased rating for his shoulder disabilities.

4.  The veteran is service-connected for PTSD.

5.  The veteran's heart disorder began many years after his 
active service ended and is not the result of any disease, 
injury, or other incident of service.

6.  The veteran's heart disorder is not proximately due, 
related to, or aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Entitlement to an increased rating for residuals of 
gunshot wound to the left anterior chest involving pectoral 
muscles, scar, and limitation of motion and pain to the left 
pectoral region is denied.  38 C.F.R. § 3.655(b) (2004).

2.  Entitlement to an increased rating for residuals of 
gunshot wound to the right anterior chest area affecting 
right shoulder is denied.  38 C.F.R. § 3.655(b) (2004).

3.  The grant of service connection for a heart disorder, 
either direct, secondary or by way of aggravation to service-
connected PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The November 2002 letter from the RO informed the veteran of 
what was necessary to substantiate his claim for a heart 
condition secondary to his PTSD.  The letter noted that the 
Board decision of June 2002 denied his claim for increased 
evaluations for residuals of a gunshot wound, left and right 
anterior chest.  The letter stated that no further action 
would be taken concerning the issues of entitlement to an 
increased award for a gunshot wound because these issues were 
already decided by the Board.

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a November 2002 letter, the RO 
informed the veteran of the elements necessary to 
substantiate his claim for a heart condition secondary to his 
PTSD.  The August 2003 letter informed the veteran of the 
elements necessary to substantiate his claim for separate 
evaluations for his shoulders, pertaining to his gunshot 
wound.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  Both the 
November 2002 and the August 2003 letters informed the 
veteran that the VA would be responsible for obtaining any 
relevant records from any Federal agency, including medical 
records from the military, VA hospitals (including private 
facilities where VA authorized treatment) and from the Social 
Security Administration (SSA).

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The November 2002 letter informed the veteran that 
he must provide medical evidence of a current disability, to 
include filling out the VA Forms 21-4142 and including the 
complete names, addresses and treatment dates for each.  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The November 2002 letter requested that 
the veteran provide any additional information or evidence 
that he wanted VA to obtain.  It is unclear from the record 
whether the veteran was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
See 38 C.F.R. § 3.159(b)(1) (2004).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's November 2002, December 2002, June 2003 and August 
2003 letters informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  In addition, the 
March 2004 Statement of the Case contained the complete text 
of 38 C.F.R. § 3.159(b)(1), which included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

The Board notes that several of the elements of notice 
required by the VCAA were given after the rating decision in 
July 2003.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to an appellant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper VA process.  See 
Pelegrini, 18 Vet. App. At 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

Gunshot Wound

The record shows that the RO originally granted service 
connection for residuals of a gunshot wound of the chest in a 
June 1977 rating decision and assigned a 30 percent 
evaluation effective from April 1977.  A later rating 
decision increased the assigned evaluation to 40 percent 
effective from July 1980.  A rating decision dated in January 
1998 determined that the June 1977 rating decision had been 
in error.  Therefore, it assigned a 20 percent evaluation for 
residuals of a gunshot wound, left anterior chest, effective 
from April 1977, and a 30 percent evaluation effective from 
July 1980, as well as a separate 20 percent evaluation for 
residuals of a gunshot wound, right anterior chest, effective 
from April 1977.

The veteran's service medical records indicated that, in 
February 1969, the veteran sustained a fragment wound of the 
anterior chest from an AK-47.  An open wound was present 
across the anterior chest and no intrathoracic injury was 
noted.  In May 1969, physical examination showed a well-
healed transverse 17 centimeter wound across the anterior 
chest wall.  The scar was nontender.  The lungs were clear 
and the chest x-ray was negative except for some pleural 
reaction of the right diaphragm.  The diagnosis was wound, 
missile, anterior chest wall, closed.

In a decision of June 2002, applying the rating criteria of 
Diagnostic Code 5302, which is applicable to extrinsic 
muscles of the shoulder girdle, the Board of Veteran's 
Appeals denied the veteran's claims for increased ratings for 
his residuals of gunshot wounds of the chest.

Applied for an increased rating for his residuals of gunshot 
wounds of the left and right sides of the chest, contending 
that a separate compensable ratings were warranted for 
disabilities of the left and right shoulders.

In a letter dated November 20, 2002, the RO notified the 
veteran that he had been scheduled for an examination for his 
heart and joints in order to obtain adequate medical evidence 
to decide his claims.  It was also noted in the letter that 
without a complete examination his claim might be denied.  
The veteran did not report for the examinations.

In a decision of July 2003, the RO denied the veteran's 
claims.  He was provided a copy of the decision in which it 
was noted that the veteran had failed to reprt for VA 
examinations.  He was informed that he could inform VA if he 
wished to report for a VA examination in the future.

In a notice of disagreement dated in August 2003, the 
veteran's attorney acknowledged that the veteran's claims 
were denied "for failure to report for a VA examination."  
The attorney gave no reasons for the veteran's failure to 
report, but instead, argued that other evidence of record was 
sufficient to rate the disability.

In March 2004, the RO sent the veteran and his representative 
a statement of the case.  The statement of the case included 
the text of 38 C.F.R. § 3.655(b), which provides that in a 
claim for increase, when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.


Heart Condition Secondary to PTSD

The veteran's service medical records were negative for any 
heart problems.

In October 2002, the RO received correspondence from Dr. 
Thomson, M.D. regarding the veteran's heart disease.  The 
physician stated that he did not have documentation but the 
veteran stated that he had a coronary catheterization in July 
2002 and had two stents placed.  He was not aware whether the 
veteran had an acute cardiac injury or symptoms of ischemia 
that resolved with the placement of the stents.  The veteran 
stated that he had chest pains and was on several medications 
for his heart disease.  His heart exam was normal, including 
normal blood pressure.  The veteran was a smoker.  The 
physician stated that the number one risk factor for heart 
disease was smoking, and the veteran had smoked two packs per 
day since 18 years of age and continued to smoke.  The 
veteran was on a cholesterol lowering agent but did not have 
hypertension or diabetes.  The physician concluded that it 
was always difficult to know which factor was more important 
that another in the development of any disease, including 
heart disease.  There was no doubt that the veteran's tobacco 
abuse was a major factor.  It could also be argued that it 
was at least as likely as not that stress contributed to the 
veteran's problem, also.  It was also noted that a more 
definite opinion would be difficult to provide.

In December 2002, the RO sent a letter to Dr. Thomson 
regarding his October 2002 examination of the veteran.  The 
RO detailed the elements that must be addressed in order for 
the veteran to obtain compensation for his claimed illness.

In response to the December 2002 RO letter, Dr. Thomson 
stated in a December 2002 letter that he would be happy to 
provide an opinion regarding the veteran's cardiac status and 
how it might be service-connected.  He stated that he did not 
have any medical records upon which to make this 
determination.

In June 2003, the RO issued a letter to Dr. Thomson, 
informing him that permission to release the appropriate 
medical records in making his decision had been submitted to 
the veteran.  In July 2003, the RO received a letter from Dr. 
Thomson's office informing the RO that he had been deployed 
to active duty.

In July 2003, the RO issued a rating decision that denied the 
veteran's claim for service connection for heart disease as 
secondary to PTSD.

In August 2003, Dr. Thomson submitted a subsequent letter 
after review of the veteran's medical records.  The veteran's 
record confirmed that he had coronary stents placed in his 
right coronary artery and circumflex artery in August 2002.  
He had a follow-up cardiac stress test in November 2002 that 
appeared to be adequate.  The correspondence also indicated 
that the veteran did not fully comply with the cardiac 
rehabilitation program at Syracuse Hospital.  Dr. Thomson 
then stated that there are many factors that contribute to 
coronary artery disease, the most important of which was 
tobacco use.  The veteran smoked heavily and had for many 
years.  Another cardiac risk factor noted was family history 
of coronary disease, which the veteran denied.  It was the 
examiner's opinion that it was well accepted that stress also 
contributed to coronary artery disease, and the veteran had 
been treated for PTSD for a number of years.  The physician 
concluded that while he could not be positive, it seemed 
almost certain that tobacco smoking contributed to his 
coronary artery disease.  It was also at least as likely as 
not that stress also contributed to this problem since it was 
one of the risk factors.


Analysis

Pertinent Law and Regulations

Service Connection, In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).


Service Connection on a Secondary Basis

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2004); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).



Gunshot wound

The veteran has been granted service connection for residuals 
of gunshot wounds to the chest on both the left and right 
sides.  As the disabilities are currently rated, the service 
connected residuals include disabilities of the extrinsic 
muscles of the shoulder girdles on each side.  In June 2002, 
the veteran requested increased ratings for his gunshot wound 
residuals, contending that the disabilities of the shoulders 
should not be included in the general ratings for the 
residuals of gunshot wound of the chest (30 percent for the 
left side and 20 percent for the right side), but rather, 
separate compensable ratings should be assigned for a 
disability of he left shoulder and a disability of the right 
shoulder.

The RO scheduled the veteran for a VA examination in 
conjunction with his claims for increased ratings for his 
gunshot wound residuals.  The veteran did not report, and 
neither the veteran nor his attorney have offered a reason 
for the veteran's failure to report, except to argue the 
claims should be decided on the basis of other evidence. 
Taking into account the veteran's failure to report for the 
examinations, the RO denied the claims.  In the explanation 
of the decision that was sent to the veteran and his 
representative, the RO made it clear that the failure to 
report for the examinations was taken into account; and the 
RO informed the veteran that he could notify VA if he wished 
to be re-scheduled for an examination.  In August 2003, the 
veteran's attorney filed a notice of disagreement, in which 
he explicitly acknowledged that he understood that the claims 
were denied as a result of the veteran's failure to report 
for the examinations. The veteran and his representative have 
been provided with notice of the provisions of 38 C.F.R. 
§ 3.655(b).

In his claims for increases, the veteran has failed to report 
for scheduled examinations.  He has been notified of his 
opportunity to request re-scheduling, and he has been 
notified that VA regulations provide for denial of the claims 
for failure, without good cause, to report for examinations.  
He has neither offered an explanation for his failure to 
report nor requested a re-scheduling of the examinations.  
Accordingly, as provided in 38 C.F.R. § 3.655(b), the claims 
must be denied.



Heart Condition Secondary to PTSD

As noted above, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2004); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  In order to establish service connection for a 
claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

With respect to these three disabilities, elements (1) and 
(2) have arguably been met.  As for element (1), as noted 
above, diagnoses from VA outpatient treatment notes and the 
veteran's private physician indicate the veteran suffers from 
a heart disorder.  Element (2) has been met because service 
connection is in effect for PTSD.

With respect to element (3), the evidence must establish a 
nexus between the veteran's current disorder and a service-
connected disability.  The evidence does not show that the 
veteran's service-connected PTSD caused his heart disorder.  
In fact, in his October 2002 letter, the veteran's physician, 
Dr. Thomson, stated that it is always difficult to know which 
factor was more important than another in the development of 
any disease, including heart disease.  The physician also 
stated that the number one risk factor for heart disease was 
smoking, and that the veteran smoked two packs of cigarettes 
per day.  Accordingly, the preponderance of the evidence is 
against a finding that the grant of service connection is 
warranted on a secondary basis.

In addition, secondary service connection may also be granted 
for the degree of aggravation of a nonservice-connected 
disorder, which is proximately due to, or the result of a 
service-connected disorder.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.

The question, which must be answered, is whether the 
veteran's service-connected PTSD aggravated his heart 
disorder.  The question is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, as 
discussed above, the record on appeal contains medical 
opinions and evidence that have been submitted by the veteran 
as well as obtained by the VA.
By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court has 
held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

	The probative value of medical opinion evidence is based 
on the medical
expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches... 
As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within 
the province of the adjudicators; ...

See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The multiple letters submitted by Dr. Thomson, between 1999 
and 2003 on behalf of the veteran, stated that the veteran's 
service-connected PTSD aggravated or was a factor regarding 
his heart disorder.  The Board notes that the veteran and his 
private physician were given the opportunity to provide 
details to support the opinion.  Specifically, the RO sent a 
letter in June 2003 to Dr. Thomson informing him of the 
criteria necessary to be fully rated under the VA criteria.  
Dr. Thomson continuously repeated his opinion without 
providing underlying clinical evidence.  An August 2003 
consultation from Dr. Thomson to evaluate the veteran's 
cardiovascular disorder included a review of his treatment 
records.  In this report the veteran's physician stated that 
while he could not be positive, it would seem almost certain 
that tobacco smoking contributed to his coronary artery 
disease.  It was also at least as likely as not that stress 
contributed to this problem since it is one of the risk 
factors.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  As is true with any piece of evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Winsett v. West, 11 Vet. App. 420 (1998) (Court affirmed the 
Board's decision which weighed two medical opinions, from an 
expert and a treating physician); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  Also, the Court has rejected the 
"treating physician rule," which holds that opinions of the 
claimant's treating physician are entitled to greater weight 
than opinions from medical experts who have not treated a 
claimant.  See Guerrieri.

The veteran's private physician, Dr. Thomson, has provided no 
specific basis in the  clinical records to support his 
opinion, despite repeated opportunity to supplement the 
record.  In reaching his conclusion he merely stated that it 
was likely that the veteran's current disorder likely 
contributed to his service-connected PTSD.  As such, the 
Board does not find Dr. Thomson's unsupported opinion 
persuasive.  

The only other evidence of record supporting the veteran's 
claim are the personal statements.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the veteran is a physician.  Therefore, as a 
lay person, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


The Board notes that the duty to assist is not always a one-
way street.  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  While the veteran has submitted medical evidence 
supporting his claim, the Board finds the repeated assertions 
of his private physician to be duplicative and 
unsubstantiated.  In short, based on the medical and other 
evidence of record, the Board has concluded that the 
veteran's current heart disorder is not related to or 
aggravated by his service-connected PTSD.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and his 
claim of service connection for a heart disorder on a direct, 
secondary and aggravation basis, must be denied.  See 38 
U.S.C.A §5107 (West 2002).  




ORDER


Entitlement to an increased rating for residuals of gunshot 
wound to the left anterior chest involving pectoral muscles, 
scar, and limitation of motion and pain to the left pectoral 
region, currently rated 30 percent disabling, is denied.

Entitlement to an increased rating for residuals of gunshot 
wound to the right anterior chest area affecting right 
shoulder, currently rated 20 percent disabling, is denied.

Entitlement to service connection for a heart disorder, 
either direct, secondary or by way of aggravation by service-
connected PTSD is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


